IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: NOMINATION PETITION OF               : No. 196 EAL 2019
WILLIE SINGLETARY AS CANDIDATE              :
FOR THE DEMOCRATIC PARTY'S                  :
NOMINATION FOR THE OFFICE OF                : Petition for Allowance of Appeal from
CITY COUNCIL                                : the Order of the Commonwealth Court
                                            :
                                            :
PETITION OF: WILLIE SINGLETARY              :


                                       ORDER



PER CURIAM

      AND NOW, this 7th day of May, 2019, the Petition for Allowance of Appeal is

DENIED and the ancillary “Application for Relief” is DENIED as moot.